MARING, Justice,
dissenting.
[¶ 26] The majority opinion relies on Gregory v. North Dakota Workmen’s Compensation Bureau, 369 N.W.2d 119 (N.D.1985), in holding a claimant’s right to PPI benefits does not vest until there has been an actual determination that an impairment is permanent and the percentage thereof. Because there have been substantive changes to N.D.C.C. § 65-05-12 since the Gregory I decision, and the fact that the date on which the majority concludes the right to PPI benefits vests does not necessarily relate to the date an injury becomes permanent, I believe the majority’s reliance on Gregory I is misplaced. I, therefore, respectfully dissent.
[¶ 27] The version of N.D.C.C. § 65-05-12 at issue in Gregory I provided in part: “If the injury causes permanent impairment ... the percentage which such impairment bears to total impairment shall be determined, and the fund shall pay to the impaired employee [the scheduled] weekly compensation.... ” See N.D.C.C. *183§ 65-05-12 (1977). That version of the statute required the Bureau to pay com--pensation at the time the injury was determined to be a permanent impairment. The sole issue in Gregory I was “whether the rate of payment for a permanent partial impairment award under § 65-05-12, N.D.C.C., is the statutory rate in effect at the time the impairment is determined or the statutory rate in effect on the date the compensable injury occurred.” 369 N.W.2d at 121. The Gregory I Court reasoned the time or the date of determination that the injury caused a permanent impairment controls the rate of payment and when the right to compensation arises. See id. (“the Bureau is required to pay compensation only when an impairment determination is made ... [and that date] controls when the right to compensation arises and the amount of payment”) (emphasis added).
[¶ 28] The process of “impairment determination” has changed, however, since Gregory I was decided. At that time, N.D.C.C. § 65-05-12 did not require a determination of “maximum medical improvement” in the process of establishing entitlement to PPI benefits. In 1989 the Legislature introduced the concept of “maximum medical improvement” which, under the statute applicable to Saari, is defined as “the date after which further recovery from, or lasting improvement to, an injury or disease can no longer reasonably be anticipated based upon reasonable medical probability.” N.D.C.C. § 65-01-02(11) (1995). The definition of “permanent impairment” also incorporates the concept of “maximum medical improvement”: “the loss of or loss of use of a member of the body existing after the date of maximum medical improvement or recovery....” N.D.C.C. § 65-01-02(26) (1995) (emphasis added). The Legislature made it clear that an injured employee is not eligible for PPI benefits until the date “maximum medical improvement” is determined. See N.D.C.C. § 65-05-12.2(5) (1995) (requiring the claimant’s physician to report to the Bureau the date the employee has reached “maximum medical improvement” and any evidence of impairment of function after that date). The majority fails to acknowledge the effect subsequent changes to N.D.C.C. § 65-05-12 had on the Gregory I decision.
[¶ 29] Gregory I concluded, for purposes of PPI benefits, “the date of determination of [permanent] impairment controls.” 369 N.W.2d at 121 (emphasis added). At the time Gregory I was decided, the Bureau did not require the preliminary determination of “maximum medical improvement” before a claimant could be eligible for PPI benefits. In 1989, the Legislature added this prerequisite to “clarify that no award for impairment will be made until the attending physician reports that the claimant has reached maximum medical improvement unless that worker has a total loss.” See Hearing on S.B. 2266 Before Senate Judiciary Committee (1989) (testimony of Pat Mayer, Bureau Claims Manager). Requiring an initial determination of “maximum medical improvement” “was necessary to clarify at which point a claim is to be evaluated for permanent impairment ... the intent is to clarify that awards for impairment are made only after the injured worker has reached the point of maximum medical improvement ... [so as to avoid] doctors giving impairment recommendations before the claimant has truly recovered.” Id. In my opinion, the Gregory I Court’s definition of “date of determination of impairment” is consistent with the point at which “maximum medical improvement” is reached. All that remains after that determination is a physician’s confirmation there is permanency and an evaluation of the percentage of permanent loss.
[¶ 30] Because N.D.C.C. § 65-05-12 provides benefits only for a permanent loss of use, it is the “permanency” of the injury which is the focus of the statute. The date which should govern when a claimant’s right to PPI benefits vests is the date on which the injury manifests itself as perma*184nent, not some arbitrary date when a physician confirms the injury’s permanency and determines the permanency percentage. The proper analysis, therefore, as to when the right to PPI benefits vests is the determination of when the impairment in fact became permanent. This will be when “maximum medical improvement” has been reached, “the date after which further recovery from, or lasting improvement to, an injury or disease can no longer reasonably be anticipated based upon reasonable medical probability.” N.D.C.C. § 65-01-02(11) (1995). The Gregory I Court acknowledged the impairment can become permanent on the date of injury or can become permanent at a later date. 369 N.W.2d at 121; cf. Petition of Lapinski, 126 N.H. 772, 777-78, 497 A.2d 841 (N.H.1985) (“the right to compensation for permanent loss accrues at the time the loss occurs, not at the time of the final medical determination of the full extent of the loss ... permanent loss may occur either at the time of the injury or when sound medical opinion takes the position that further medical treatment will be of no avail”).
[¶ 31] The majority reasons the point at which “maximum medical improvement” is reached is merely a preliminary step before permanency is actually determined. While the statute now requires this two-step process to establish PPI benefits, the fact a claimant is required to have a subsequent determination that the injury is indeed permanent and the percentage of total body loss, does not change the medical fact that once a permanent impairment is confirmed, the date of permanency necessarily relates back to the date “maximum medical improvement” was reached. When an injury reaches “maximum medical improvement” no medical or surgical intervention will restore use to the bodily member.
[¶32] To do otherwise invites chaos as claimants and the Bureau attempt to control the applicable statute by manipulating the date of permanency evaluation, an evaluation which merely confirms the permanency and measures the extent of permanent impairment. In addition, the availability of medical professionals to conduct the permanency evaluations should not control the applicable rate of compensation. A claimant’s right to compensation for permanent impairment loss vests when the loss occurs, not at a later date when the percentage of permanency is evaluated.
[¶ 33] In the present case, the permanent loss occurred at the time it was determined Saari’s impairment reached maximum medical improvement — when further medical treatment to Saari’s cervical spine and shoulder was of no avail. This determination was made by Dr. Greves of Lake Region Clinic. On August 13, 1997, the Bureau wrote to Dr. Greves inquiring as to whether Saari had attained maximum medical improvement, what date maximum medical improvement was reached and whether Saari had sustained a permanent impairment of at least 16 percent whole body as a result of his work injury. Dr. Greves determined Saari had reached maximum medical improvement on June 4, 1987, and that he had at least 16 percent whole body impairment. Dr. Greves noted in his response to the Bureau there was “no significant improvement since injury.” While the parties stipulated that Saari reached maximum medical improvement at least prior to July 10, 1996, the evidence in the record shows the permanency manifested on the date of injury.
[¶ 34] Having reached maximum medical improvement on or close to the date of injury, June 4, 1987, and having sustained a permanent partial impairment at that time, I conclude the statutes governing the rate of compensation on June 4, 1987, control the amount of Saari’s permanent partial impairment award.
[¶ 35] I believe this interpretation of the applicable workers compensation statutes effectuates the purpose of incorporating the concept of “date of maximum medical improvement” into the determination of *185permanent impairment awards and is consistent with Gregory I, 369 N.W.2d at 119. In Gregory I, our Court, while narrowly focused on choosing between date of injury versus “date of determination,” clearly recognized permanency can manifest on the date of injury or at a later date. 369 N.W.2d at 121-22 (“[the] retroactivity argument is premised on the faulty assumption that the impairment always takes place on the date of injury despite the fact that it sometimes does not become a permanent impairment until a later date”).
[¶ 36] To the extent my dissent is inconsistent with Effertz v. North Dakota Workers’ Compensation Bureau, 481 N.W.2d 218 (1992), I disagree with our determination therein and would overrule the decision.
[¶ 37] I would affirm the judgment of the district court and remand to the Bureau to calculate Saari’s award based on the rate of compensation for a permanent partial impairment on June 4,1987.
[¶ 38] Mary Muehlen Maring